IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-26,708-20


EX PARTE KENT ANTHONY KRUEGER, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. CR2001-003 IN THE 22ND DISTRICT COURT

FROM COMAL COUNTY



 Per curiam.


O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of retaliation and
sentenced to ten years' imprisonment.
	In the present application, Applicant raises two grounds.  This application, however, presents
a more serious question. This Court's records reflect that Applicant has filed six prior applications
challenging this conviction. It is obvious from the record that Applicant continues to raise issues that
have been presented and rejected in previous applications or that should have been presented in
previous applications. The writ of habeas corpus is not to be lightly or easily abused. Sanders v. U.S.,
373 U.S. 1 (1963); Ex parte Carr, 511 S.W.2d 523 (Tex. Crim. App. 1977). Because of his repetitive
claims, we hold that Applicant's claims are barred from review under Article 11.07, § 4, and are
waived and abandoned by his abuse of the writ. This application is dismissed.
	Therefore, we instruct the Honorable Louise Pearson, Clerk of the Court of Criminal
Appeals, not to accept or file the instant application for a writ of habeas corpus, or any future
application attacking this conviction unless Applicant is able to show in such an application that any
claims presented have not been raised previously and that they could not have been presented in a
previous application for a writ of habeas corpus. Ex parte Bilton, 602 S.W.2d 534 (Tex. Crim. App.
1980).
Filed: October 15, 2008
Do Not Publish